Citation Nr: 1114714	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a right foot disorder, other than residuals of the service-connected fracture of the right fifth metatarsal.

2.  Entitlement to a compensable rating for residuals of the service-connected fracture of the right fifth metatarsal (toe).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In November 2008, the Board previously denied entitlement to a compensable rating for residuals of the service-connected fracture of the right fifth metatarsal (toe).  This decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In an informal brief filed with the Court, the Veteran asserted that the disability for which he was seeking compensation concerned his right foot, and not his right fifth toe.

In November 2010, the Court issued a memorandum decision, in which it vacated the November 2008 Board decision and remanded the matter.  In the memorandum decision, the Court observed that the Board is compelled to construe an appellant's arguments "in a liberal manner for the purposes of determining whether they raise issues on appeal."  Robinson v. Peake, 21 Vet. App. 545, 552 (2008) (quoting 38 C.F.R. § 20.202 (2007)).  In this regard, the Court noted that in addition to the Veteran's assertions of a right foot disorder, a February 1962 service treatment record indicates involvement of the right foot.  The Court further determined that the Board failed to address the February 1962 service treatment record while rejecting the notion that the Veteran's claimed right foot injury occurred during service.  Based upon these findings, the Court ruled that the Board did not liberally construe the Veteran's right foot argument for the purpose of determining whether a new issue was raised.  Hence, the Board's decision was vacated and all issues remanded so that the Board could address the Veteran's right foot argument and the February 1962 service treatment record, and, discuss whether this evidence raises a claim for a right foot disability.

Under a liberal construction of the Veteran's reported right foot symptoms and the evidence in the claims file, the Board finds that the issue of service connection for a right foot disorder, other than residuals of the service-connected fracture of the right fifth metatarsal, has been raised.

The issue of entitlement to service connection for a right foot disorder, other than residuals of the service-connected fracture of the right fifth metatarsal, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The evidence in the claims file contains VA treatment records which pertain to treatment only through July of 2005.  Under the circumstances, efforts should be made to obtain any private or VA treatment records which pertain to treatment of the right fifth metacarpal since July of 2005.  38 C.F.R. § 3.159(c)(1) and (2).

Additionally, the Veteran was most recently afforded a VA examination to determine the severity of his service-connected fracture of the right fifth metatarsal (toe) in May 2005, nearly six years ago.  Given the time that has elapsed since the Veteran's last VA examination, a new VA examination should be scheduled to determine the current severity of the residuals from his right fifth metatarsal fracture.  See 38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for a compensable rating for residuals of the service-connected fracture of the right fifth metatarsal (toe).  This letter must also inform the Veteran that a new VA examination is being scheduled to assess the current severity of the residuals of the service-connected fracture of the right fifth metatarsal.

The Veteran should also be provided a VA 21-4142 release form and be requested to provide the names and addresses of any VA or private medical facilities that have treated his right fifth metatarsal since July of 2005.

2.  After securing any necessary release forms, with full address information, all records of medical treatment which are not currently associated with the Veteran's claims file should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be included in the claims file.

3.  Then, the Veteran should be afforded a VA examination, with an appropriate examiner, to determine the symptoms and severity of the residuals of the fracture of his right fifth metatarsal.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, and all findings should be expressed, including: any reported pain, characterized as moderate, moderately severe, or severe; range of motion findings of the right fifth metatarsal; any findings of osteoarthritis; the presence and extent of any ankylosis; any periods of reported hospitalization; and any findings of functional loss and/or impairment of employment that is attributable to pain, painful motion, excess fatigability, weakness, and additional disability during flare-ups.

A complete rationale should be given for all opinions and conclusions provided, and must be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim must be readjudicated.  If the determination of his claim remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

